TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00324-CR



                                   Patrick Cogan, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 51461, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After appellant Patrick Cogan pleaded guilty to possessing less than one gram of

cocaine, he was adjudged guilty and placed on community supervision. See Tex. Health & Safety

Code Ann. § 481.115(a), (b) (West 2003). The State later moved to revoke Cogan’s supervision,

and he pleaded true to some of the alleged violations. The court revoked supervision and imposed

a two-year state jail sentence.

               Cogan’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). A copy of counsel’s brief was delivered to Cogan, and he was advised of his right to examine

the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                               ___________________________________________

                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Affirmed

Filed: October 28, 2004

Do Not Publish




                                                  2